Citation Nr: 1525502	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  15-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of postoperative sebaceous cyst.

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder with dysthymic disorder.  

3.  Entitlement to an earlier effective date for the grant of service connection for anxiety disorder with dysthymic disorder.  

(The issues of entitlement to service connection for bilateral hearing loss and tinnitus are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1967 to August 1971, and from August 1975 to September 1975, with intervening and subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

At present, the Veteran has two different representatives in connection with the five issues on appeal.  In February 2013, the Veteran sent correspondence indicating he wished to dismiss Disabled American Veterans (DAV) from representing him in his hearing loss claim.  In June 2014, the Veteran signed a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, appointing Sean S. Twomey, a private attorney, to represent him specifically on the claims for bilateral hearing loss and tinnitus only.  A July 2014 letter from Mr. Twomey confirms this, and clarifies that the representation does not extend to any other claims pending before VA.  The Veteran remains represented by DAV with regard to the claims of entitlement to service connection for residuals of postoperative sebaceous cyst, an higher initial disability rating for anxiety disorder with dysthymic disorder, and an earlier effective date for the grant of service connection for anxiety disorder with dysthymic disorder, because the VA Form 21-22 signed by the Veteran in February 2005 and appointing DAV as his representative has not been revoked and remains in effect, and the February 2013 correspondence only dismissed DAV from representation as to the hearing loss claim.  As the Veteran has separate representation for the claims on appeal, separate decisions are necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In a May 2013 rating decision, the RO denied entitlement to service connection for residuals of a postoperative sebaceous cyst, and granted service connection for anxiety disorder with dysthymic disorder, assigning an initial 30 percent disability rating effective from March 31, 2011.

In December 2013, the Veteran filed a timely notice of disagreement (NOD) with that decision.  The RO has not had the opportunity to furnish the Veteran with a Statement of the Case (SOC) which addresses the issues of entitlement to service connection for residuals of a postoperative sebaceous cyst, to a higher initial disability rating for anxiety disorder with dysthymic disorder, and to an earlier effective date for the grant of service connection for anxiety disorder with dysthymic disorder.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to service connection for residuals of a postoperative sebaceous cyst, to an initial disability rating in excess of 30 percent for anxiety disorder with dysthymic disorder, and to an earlier effective date for the grant of service connection for anxiety disorder with dysthymic disorder must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The RO should consider the issues of entitlement to service connection for residuals of a postoperative sebaceous cyst, to an initial disability rating in excess of 30 percent for anxiety disorder with dysthymic disorder, and to an earlier effective date for the grant of service connection for anxiety disorder with dysthymic disorder; if the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




